SHARPE, J.
This is an action for what is in substance alleged to have been negligence on the part of the defendant in respect of the delivery of certain telegrams. The complaint is in tort, and claims damages solely on account of mental distress. It has been debnitely held by tin's court that in this form of action such damages, when not shown to have been accompanied by other damage, resulting from the wrong, is not recoverable. — Blount v. Western Union Tel. Co., 126 Ala. 105; Western Union Tel. Co. v. Krichbaum, 132 Ala. 535.
The trial court erred in overruling the demurrer to count 2 of the complaint, and in refusing to charge the jury affirmatively in defendant’s favor, according to its requested charge No. 1.
The record fails to show that the third count of the complaint was demurred to, and hence does not support the assignment of error based on the overruling of such a demurrer.
Reversed and remanded.